Citation Nr: 0912095	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 14, 
2005, for the grant of service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of  January 2007 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that granted the Veteran's claim of service 
connection for peripheral neuropathy of the lower extremities 
effective September 14, 2005.  The Veteran appealed this 
decision, arguing that an earlier effective date for service 
connection is warranted.


FINDINGS OF FACT

1.	On August 10, 2004, the RO received the veteran's claim of 
service connection for peripheral neuropathy of the lower 
extremities.  

2.	According to the Veteran's VA treatment records, there is 
evidence that the Veteran's peripheral neuropathy of the 
lower extremities was diagnosed earlier than September 14, 
2005, on March 4, 2005.


CONCLUSION OF LAW

The criteria for an effective date of March 4, 2005 for the 
award of service connection for peripheral neuropathy of the 
lower extremities have been met.  38 U.S.C.A. §§ 5101, 5110 
(2008); 38 C.F.R. §§ 3.151, 3.400 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

The veteran's claim arises from his disagreement with the 
effective date assigned for the establishment of service 
connection for peripheral neuropathy of the lower 
extremities.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for this claim.

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The VA has obtained all relevant medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Earlier Effective Date

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  

The Veteran filed a claim for service connection for 
bilateral lower peripheral neuropathy as secondary to service 
connected type II diabetes in August 2004.  A November 2004 
RO decision denied the Veteran's claim.  The Veteran filed a 
timely appeal and during the course of the appeal, in a 
January 2007 RO decision, the Veteran was granted service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  The effective date was determined as September 
14, 2005, the date the RO determined entitlement arose.

The Veteran claims the effective date should be earlier than 
September 14, 2005.  He believes the effective date should be 
either August 10, 2004, the date the claim was received by 
the VA, or September 13, 2004, the date the Veteran claims he 
was diagnosed as having diabetic neuropathy by his VA 
physician.  See Informal Hearing Presentation, dated October 
2008; and Form 9, dated June 2007.

In this case, the critical question regarding the effective 
date of the grant of service connection for diabetic 
neuropathy is the date the disability was diagnosed.  Despite 
the Veteran's claim that he was diagnosed with diabetic 
neuropathy on September 13, 2004, the report of an 
examination accomplished on that date reflects that there was 
no peripheral neuropathy found related to his diabetes 
mellitus.  The VA examiner noted that while the Veteran 
reported occasional numbness and tingling, on physical 
examination there was no edema and stasis, and that the 
Veteran had good vibratory sensation and filament sensation 
of the lower extremities.  In November 2004 the same VA 
examiner opined that the Veteran's foot pain was caused by 
"paresthesias."  

A diagnosis of neuropathy, particularly of the feet, first 
appeared in a VA outpatient treatment record dated March 4, 
2005.  A similar diagnosis appeared in a record dated in May 
2005.  

While neither record specifically states that the neuropathy 
is linked to diabetes, here, the Board, resolving all doubt 
in the Veteran's favor, will assume this to be the case since 
it was ultimately medically determined to be the case.  

After conflicting medical evidence as to whether the 
Veteran's peripheral neuropathy of the lower extremities was 
related to his service-connected diabetes mellitus, a VA 
examiner in January 2007 confirmed the Veteran as having 
peripheral neuropathy, which he related to the Veteran's 
diabetes.  

The Board recognizes that the Veteran submitted his original 
claim in August 2004, however, according to 38 C.F.R. § 
3.400(b)(2)(i), the Board is bound to grant the latter of 
either the date of claim or the date the entitlement arose.  
Here, the date the entitlement arose applies.  The Veteran 
was granted by the RO the effective date of September 14, 
2005, when they determined the Veteran was diagnosed with 
peripheral neuropathy of the lower extremities.  The Board 
will, however, accept the date of when the condition of 
neuropathy first appeared in the Veteran's medical history, 
specifically March 4, 2005.  

Therefore, the Board finds that entitlement to service 
connection arose on March 4, 2005.  As such, an effective 
date prior to September 14, 2005 is warranted.


ORDER

An effective date of March 4, 2005, for service connection of 
peripheral neuropathy of the lower extremities is granted. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


